
	
		III
		111th CONGRESS
		1st Session
		S. RES. 59
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2009
			Mrs. Lincoln (for
			 herself and Mr. Wicker) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 4, 2009, as
		  National Association of Junior Auxiliaries Day.
	
	
		Whereas the National Association of Junior Auxiliaries and
			 its members provide valuable service and leadership opportunities for women who
			 wish to take an active role in their communities;
		Whereas the mission of the National Association of Junior
			 Auxiliaries is to encourage member chapters to render charitable services that
			 are beneficial to the general public, with a particular emphasis on providing
			 for the needs of children; and
		Whereas, since its founding in 1941, the National
			 Association of Junior Auxiliaries has provided strength and inspiration to
			 women who want to effect positive change in their communities: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)designates April
			 4, 2009, as National Association of Junior Auxiliaries
			 Day;
			(2)recognizes the
			 great contributions made by members of the National Association of Junior
			 Auxiliaries to their communities and to the people of the United States;
			 and
			(3)especially
			 commends the work of the members of the National Association of Junior
			 Auxiliaries to better the lives of children in the United States.
			
